DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2012/0113680 A1) in view of Yue (US 2010/0014316 A1).
Regarding claim 1, Nakai et al. teach a light guide plate, comprising:
a light incident surface (10sa; see at least figure 1A) and a bottom surface (10mb; see at least figure 1A) arranged adjacently, wherein the bottom surface (10mb; see at least figure 1A) is provided with a plurality of first columnar structures (31; see at least figure 1A), each of the first columnar structures (30; see at least figure 1A) extends along a first direction from near the light incident surface (10sa; see at least figure 1A) and toward away from the light incident surface (see at least figure 1A; 10sa), an accommodating space (space between adjacent structures 30; see at least figure 1A) is formed between any two adjacent first columnar structures in the plurality of first columnar structures (30; see at least figure 1A), and a side of the plurality of first columnar structures (30; see at least figure 1A) away from the bottom surface (10mb; see at least figure 1A) is provided with a plurality of light exit microstructures (31; see at least figure 1A). 
Nakai et al. do not explicitly teach wherein each of the plurality of light exit microstructures comprises a concave portion and a convex portion, and one of the concave portion and the convex portion is at least partially surround a periphery of the other one of the concave portion and the convex portion, wherein one part of the one of the concave portion and the convex portion and the other part of the one of the concave portion and the convex portion are arranged opposite to a center axis of the other one of the concave portion and the convex portion.
Yue teaches a plurality of microstructures including a convex portion 2251 and concave portions 2252 surrounding a periphery of the convex portion 2251 in at least figure 3.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the microstructures of Nakai et al. to include concave and convex portions as taught by Yue as an alternative design choice to achieve a desired illumination output emitting from the light guide plate.
Regarding claim 4, Nakai et al. modified by Yue teach the light guide plate according to claim 1, and Yue further teach wherein each of the plurality of light exit microstructures comprises a concave portion 2252 and a convex portion 2251, the concave portion is located at a periphery of the convex portion (see at least figure 3), and a depth of the concave portion is less than a height of the convex portion (see depth of concave and height of convex portions in at least figure 3).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the microstructures of Nakai et al. to include a concave and convex portion as taught by Yue as an alternative design choice to achieve a desired illumination output.
Regarding claim 5, Nakai et al. modified by Yue teach the light guide plate according to claim 4, and Yue further teaches concave and convex portions but does not explicitly teach wherein the height of the convex portion is less than or equal to 10 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light guide plate of Nakai et al. modified by Yue as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 6, Nakai et al. modified by Yue teach the light guide plate according to claim 1, and Nakai et al. further teaches wherein the plurality of first columnar structures (30; see at least figure 1A) comprises a semi-cylindrical columnar structure or a triangular columnar structure (see at least figure 1A and 1B where 30 is triangular columnar structure).
Regarding claim 7, Nakai et al. further teaches the light guide plate wherein the light guide plate (10; see figure 1A) further comprises a light exit surface (see 10ma in at least figure 1A) opposite to the bottom surface (see 10mb in at least figure 1A), the light incident surface (10sa; see at least figure 1A) is connected between the light exit surface (10ma; see at least figure 1) and the bottom surface (see 10mb in at least figure 1A), the light exit surface is provided with a plurality of second columnar structures (20; see at least figure 1A), and each of the plurality of second columnar structures (10; see at least figure 1A) extends along a second direction from near the light incident surface and away from the light incident surface (10sa; see at least figure 1A).
Regarding claim 8, Nakai et al. modified by Yue teach the light guide plate according to claim 7, but do not explicitly teach wherein an included angle between the first direction and the second direction is between -20° and 20°. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an angle between the first direction and the second direction is between -20° and 20° in the light guide plate of Nakai et al. modified by Yue as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 9, Nakai et al. further teach the light guide plate wherein a number of the plurality of first columnar structures is the same as or different from a number of the plurality of second columnar structures (see figure 1A where 20 and 30 are same in number).
Regarding claim 10, Nakai et al. teach a backlight module, comprising:
a light guide plate (10; see at least figure 1A) and a light source (55; see at least figure 1A), wherein:
the light guide plate (10; see at least figure 1A) comprises a light incident surface (10sa; see at least figure 1A) and a bottom surface (10mb; see at least figure 1A) arranged adjacently, the bottom surface (10mb; see at least figure 1A) is provided with a plurality of first columnar structures (30; see at least figure 1A), each of the first columnar structures extends along a first direction from a vicinity of the light incident surface (see figure 1A where 30 extends along a direction of surface 10mb) and toward away from the light incident surface (10sa; see at least figure 1A), an accommodating space is formed between any two adjacent first columnar structures in the plurality of first columnar structures (see space between adjacent structures 30 in at least figure 1A), and a side of the plurality of first columnar structures (30) away from the bottom surface (10mb; see at least figure 1A) is provided with a plurality of light exit microstructures (31; see at least figure 1A); and
the light source (55; see at least figure 1A) is disposed beside the light incident surface (10sa; see at least figure 1A).
Nakai et al. do not explicitly teach wherein each of the plurality of light exit microstructures comprises a concave portion and a convex portion, and one of the concave portion and the convex portion is at least partially surround a periphery of the other one of the concave portion and the convex portion, wherein one part of the one of the concave portion and the convex portion and the other part of the one of the concave portion and the convex portion are arranged opposite to a center axis of the other one of the concave portion and the convex portion.
Yue teaches a plurality of microstructures including a convex portion 2251 and concave portions 2252 surrounding a periphery of the convex portion 2251 in at least figure 3.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the microstructures of Nakai et al. to include concave and convex portions as taught by Yue as an alternative design choice to achieve a desired illumination output emitting from the light guide plate.
Regarding claim 13, Nakai et al. modified by Yue teach the backlight module according to claim 10, and Yue further teaches wherein each of the plurality of light exit microstructures comprises a concave portion and a convex portion, the convex portion is located at a periphery of the concave portion, and a depth of the concave portion is less than a height of the convex portion. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the microstructures of Nakai et al. to include a concave and convex portion as taught by Yue as an alternative design choice to achieve a desired illumination output.
Regarding claim 14, Nakai et al. modified by Yue teach the backlight module according to claim 13, wherein the height of the convex portion is between 0.3um to 2 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microstructures of Yue to have a height of the convex portion between 0.3um to 2um as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 15, Nakai et al. further teach the backlight module wherein the plurality of first columnar structures comprises a semi-cylindrical columnar structure or a triangular columnar structure (see at least figure 1A where 30 is a triangular columnar structure).
Regarding claim 16, Nakai et al. further teach the backlight module wherein the light guide plate (10; see at least figure 1A) further comprises a light exit surface opposite to the bottom surface (10mb; see at least figure 1A), the light incident surface (10sa; see at least figure 1A) is connected between the light exit surface (10sb; see at least figure 1A) and the bottom surface (10mb; see at least figure 1A), the light exit surface (10ma; see at least figure 1A) is provided with a plurality of second columnar structures (20; see at least figure 1A), and each of the plurality of second columnar structures extends along a second direction from the vicinity of the light incident surface and toward away from the light incident surface (see at least figure 1A).
Regarding claim 17, Nakai et al. modified by Yue teach the backlight module according to claim 16, but do not explicitly teach wherein an included angle between the first direction and the second direction is between -20° and 20°. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an angle between the first direction and the second direction is between -20° and 20° in the light guide plate of Nakai et al. as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 18, Nakai et al. further teach the backlight module wherein a number of the plurality of first columnar structures is the same as or different from a number of the plurality of second columnar structures (see at least figure 1A where 20 on a top portion of light guide 10 is the same number as 30 on a bottom portion of light guide 10)

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2012/0113680 A1) in view of Yue (US 2010/0014316 A1) as applied to claims 1 and 10, respectively, above and further in view of Kim et al. (US 2009/0167987 A1).
Regarding claim 2, Nakai et al. modified by Yue teach the light guide plate according to claim 1, and Yue further teaches wherein each of the plurality of light exit microstructures (225) comprises a concave portion (2252) and a convex portion (2251), but do not explicitly teach the convex portion is located at a periphery of the concave portion, and a depth of the concave portion is larger than a height of the convex portion.
Kim et al. teach a liquid crystal display device comprising a light guide plate (200) comprising a plurality of light exit microstructures (250) comprising a concave portion and a convex portion, the convex portion is located at a periphery of the concave portion and a depth of the concave portion is larger than a height of the convex portion (see at least figures 8 and 9 where concave portion 250 has a larger depth than the height of convex portion (256; see at least figure 9).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the light guide plate of Nakai et al. modified by Yue to include microstructures comprising a concave and convex portion as taught by Kim et al. an alternative design choice to achieve a desired illumination output.
Regarding claim 3, Nakai et al. modified by Yue and Kim et al. teach the light guide plate according to claim 2, and Kim et al. teach microstructures having a concave and convex portion but do not explicitly teach wherein the depth of the concave portion is less than or equal to 10 um, and the height of the convex portion is between 0.3 um to 2 um.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microstructures of Kim et al. to have a concave portion that is less than or equal to 10um and a height of the convex portion between 0.3um to 2um as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 11, Nakai et al. modified by Yue teach the backlight module according to claim 10, and Yue further teaches wherein each of the plurality of light exit microstructures (225) comprises a concave portion (2252) and a convex portion (2251), but do not explicitly teach the convex portion is located at a periphery of the concave portion, and a depth of the concave portion is larger than a height of the convex portion.
Kim et al. teach a liquid crystal display device comprising a light guide plate (200) comprising a plurality of light exit microstructures (250) comprising a concave portion and a convex portion, the convex portion is located at a periphery of the concave portion and a depth of the concave portion is larger than a height of the convex portion (see at least figures 8 and 9 where concave portion 250 has a larger depth than the height of convex portion (256; see at least figure 9).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the light guide plate of Nakai et al. modified by Yue to include microstructures comprising a concave and convex portion as taught by Kim et al. an alternative design choice to achieve a desired illumination output.
Regarding claim 12, Nakai et al. modified by Yue and Kim et al. teach the backlight module according to claim 11, and Kim et al. further teach a microstructure comprising a convex and concave portion but do not explicitly teach wherein the depth of the concave portion is less than or equal to 10 um, and the height of the convex portion is between 0.3 um to 2 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microstructures of Kim et al. to have a concave portion that is less than or equal to 10um and a height of the convex portion between 0.3um to 2um as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2012/0113680 A1) in view of Yue (US 2010/0014316 A1) as applied to claims 16 and 10, respectively, above and further in view of Choe et al. (US 2010/0141870 A1).
Regarding claim 19, Nakai et al. modified by Yue teach the backlight module according to claim 16, but do not explicitly teach wherein the backlight module further comprises an optical film disposed on the plurality of second columnar structures. 
Choe et al. teach a backlight module comprising an optical film (230) disposed on a plurality of structures (top portion of 270). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the backlight module to include an optical film disposed on a plurality of structures of Nakai et al. modified by Yue as taught by Choe et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 20, Nakai et al. modified by Yue teach the backlight module according to claim 10, but do not explicitly teach wherein the backlight module further comprises a reflecting sheet, and the plurality of first columnar structures are supported against the reflecting sheet. Choe et al. teach a light guide (170,270) comprising structures on a bottom surface thereof (see at least figures 2A, 2B) that are supported against a reflecting sheet (180, 280; figure 2A and 2B). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the backlight module of Nakai et al. modified Yue to include a reflecting sheet as taught by Choe et al. to reflect light leaked from the light guiding plate toward a light emitting surface of the light guide plate in order to achieve a desired illumination output from the device (see paragraph [0011] of Cho et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection necessitated by applicant’s amendment of independent claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 2019/0121014 A1) teaches a light guide plate 100 comprising a plurality of microstructures having concave and convex portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875                                                                                                                                                                                             

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875